Citation Nr: 1029289	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a left elbow 
disability, to include residuals of an in-service inflammatory 
cyst.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1967.

This appeal to the Board of Veterans Appeals (the Board) is from 
an August 2004 action by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Veteran provided testimony at the VARO before a Veterans Law 
Judge via videoconferencing in February 2008.

The case was remanded by the Board in April 2008.

In correspondence from the Board to the Veteran, dated in July 
2010, he was informed that the Judge before whom he had testified 
was no longer at the Board.  He was asked whether he wanted 
another hearing; in July 2010, he wrote in the affirmative, 
namely that he wanted to appear before a Judge at the VARO via 
videoconferencing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Schedule the Veteran for a hearing with a 
Veterans Law Judge at the VARO via 
videoconferencing.  Document in the file the 
hearing notification(s) and all other related 
communications between VA and the Veteran.

3.  Then review the case and, after 
appropriate procedural safeguards, return it 
to the Board for further appellate review. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


